Citation Nr: 1751381	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-42 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1966 to September 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

In a September 2017 statement, the Veteran indicated his desire to withdraw all pending appellate issues; there are no justiciable issues currently present.


CONCLUSION OF LAW

The claim for entitlement to a TDIU is withdrawn.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

In a September 2017 statement submitted by the Veteran's representative, the Veteran articulated that he wished to withdraw all issues currently on appeal.

A Veteran may withdraw the substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal for all pending claims.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the issues are to be dismissed. 38 U.S.C.A. § 7105.



ORDER

The claim for entitlement to a TDIU is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


